DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 12/20/2021 has been entered.  Claims 1-2, 7-8, 13, 15 have been amended. Claim 22 has been added. Claims 1-2, 6-8, 12-13, 15, 19, 21-22 are pending in this Office Action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Keith Lim, applicant’s representative, on 1/18/2022.

In the claims: 
Claims 1, 7, 13 have been amended as follows:
1. (Currently Amendment) A method for automatically discovering a gas station point of interest (POI), comprising:
acquiring, by a first on-board diagnostic (OBD) device arranged at a first vehicle, first information including a first location of the first vehicle;
acquiring, by a second OBD device arranged at a second vehicle, second information including a second location of the second vehicle;
collecting information including the first information and the second information uploaded by the first OBD device and the second OBD device every set time, and determine gasoline quantity surge points based on the information;
determining, for each gasoline quantity surge point, a geo HASH character string identifying a location of the gasoline quantity surge point based on longitude and latitude information uploaded by the OBD device, and clustering the gasoline quantity surge points by using a geo HASH algorithm based on geo HASH character strings of the gasoline quantity surge points, wherein each of the geo HASH character strings corresponds to a geo HASH grid, the gasoline quantity surge points in the same geo HASH grid share the same geo HASH character string, and the longitude and latitude information corresponds to the gasoline quantity surge point; 
determining a region defined by a longitude and a latitude represented by the geo HASH grid comprising a number of gasoline quantity surge points greater than a threshold as the location region having the gas station POI;

the information comprises a residual gasoline quantity, and determining gasoline quantity surge points based on the information comprises:
for each OBD device, calculating a gasoline quantity surge degree value corresponding to the each OBD device based on the residual gasoline quantity uploaded by the each OBD device; determining that the current OBD device is at a gasoline quantity surge point in response to determining that the calculated gasoline quantity surge degree value is higher than or equal to a first set threshold and the vehicle speed uploaded by the current OBD device is smaller than or equal to a second set threshold; 
wherein calculating the gasoline quantity surge degree value includes:
collecting the residual gasoline quantities at every second within the set time; 
selecting the maximum value among the residual gasoline quantities; and
determining the gasoline quantity surge degree value based on the maximum value of the residual gasoline quantities
[AltContent: connector]
    PNG
    media_image1.png
    29
    490
    media_image1.png
    Greyscale





at least one processor; and
a memory storing instructions, the instructions when executed by the at least one processor, causing the at least one processor to perform operations, the operations comprising: 
acquiring, by a first on-board diagnostic (OBD) device arranged at a first vehicle, first information including a first location of the first vehicle;
acquiring, by a second OBD device arranged at a second vehicle, second information including a second location of the second vehicle;
collecting information including the first information and the second information uploaded by the first OBD device and the second OBD device every set time, and determining gasoline quantity surge points based on the information;
determining, for each gasoline quantity surge point, a geo HASH character string identifying a location of the gasoline quantity surge point based on longitude and latitude information uploaded by the OBD device, and clustering the gasoline quantity surge points by using a geo HASH algorithm based on geo HASH character strings of the gasoline quantity surge points, wherein each of the geo HASH character strings corresponds to a geo HASH grid, the gasoline quantity surge points in the same geo HASH grid share the same geo HASH character string, and the longitude and latitude information corresponds to the gasoline quantity surge point; 

wherein the information comprises a residual gasoline quantity, and determining gasoline quantity surge points based on the information comprises:
for each OBD device, calculating a gasoline quantity surge degree value corresponding to the each OBD device based on the residual gasoline quantity uploaded by the each OBD device; determining that the current OBD device is at a gasoline quantity surge point in response to determining that the calculated gasoline quantity surge degree value is higher than or equal to a first set threshold and the vehicle speed uploaded by the current OBD device is smaller than or equal to a second set threshold; 
wherein calculating the gasoline quantity surge degree value includes:
collecting the residual gasoline quantities at every second within the set time; 
selecting the maximum value among the residual gasoline quantities; and
determining the gasoline quantity surge degree value based on the maximum value of the residual gasoline quantities
[AltContent: connector]
    PNG
    media_image1.png
    29
    490
    media_image1.png
    Greyscale



acquiring, by a first on-board diagnostic (OBD) device arranged at a first vehicle, first information including a first location of the first vehicle;
acquiring, by a second OBD device arranged at a second vehicle, second information including a second location of the second vehicle;
collecting information including the first information and the second information uploaded by the first OBD device and the second OBD device every set time, and determining gasoline quantity surge points based on the information;
determining, for each gasoline quantity surge point, a geo HASH character string identifying a location of the gasoline quantity surge point based on longitude and latitude information uploaded by the OBD device, and clustering the gasoline quantity surge points by using a geo HASH algorithm based on geo HASH character strings of the gasoline quantity surge points, wherein each of the geo HASH character strings corresponds to a geo HASH grid, the gasoline quantity surge points in the same geo HASH grid share the same geo HASH character string, and the longitude and latitude information corresponds to the gasoline quantity surge point; 
determining a region defined by a longitude and a latitude represented by the geo HASH grid comprising a number of gasoline quantity surge points greater than a threshold as the location region having the gas station POI,

for each OBD device, calculating a gasoline quantity surge degree value corresponding to the each OBD device based on the residual gasoline quantity uploaded by the each OBD device; determining that the current OBD device is at a gasoline quantity surge point in response to determining that the calculated gasoline quantity surge degree value is higher than or equal to a first set threshold and the vehicle speed uploaded by the current OBD device is smaller than or equal to a second set threshold; 
wherein calculating the gasoline quantity surge degree value includes:
collecting the residual gasoline quantities at every second within the set time; 
selecting the maximum value among the residual gasoline quantities; and
determining the gasoline quantity surge degree value based on the maximum value of the residual gasoline quantities
[AltContent: connector]
    PNG
    media_image1.png
    29
    490
    media_image1.png
    Greyscale



Remark
The claims have been amended, which overcome the claim objection, the 112 first paragraph rejection, and the 101 abstract idea rejection.

Allowable Subject Matter
Claims 1-2, 6-8, 12-13, 15, 19, 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of made of record do not teach:
determining gasoline quantity surge points comprises the calculating a gasoline quantity surge degree value for each OBD device based on the residual gasoline quantity uploaded by each OBD device, determining that the current OBD device is at a gasoline quantity surge point in response to determining that the calculated gasoline quantity surge degree value is higher than or equal to a first set threshold and the vehicle speed uploaded by the current OBD device is smaller than or equal to a second set threshold; wherein calculating the gasoline quantity surge degree value includes: collecting the residual gasoline quantities at every second within the set time; selecting the maximum value among the residual gasoline quantities; and determining the gasoline quantity surge degree value based on the maximum value of the residual gasoline quantities as recited in independent claim 1, and similar claimed elements in claims 7, and 13.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




01/18/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162